Citation Nr: 9922942	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$2,840.04, to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





REMAND

The veteran had active service from December 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
September 1997, which denied waiver of recovery of an 
overpayment in the calculated amount of $2,840.04, on the 
basis that although fraud, misrepresentation or bad faith had 
not been found, it would not be against equity and good 
conscience to require repayment of the debt.  However, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court") has indicated that the Board 
must make its own determination as to fraud, 
misrepresentation or bad faith.  Ridings v. Brown, 6 Vet.App. 
544 (1994).  

Additionally, although not previously addressed in this 
appeal, the proper creation of the debt is implicit in the 
issue of waiver of recovery of the overpayment.  See Schaper 
v. Derwinski, 1 Vet.App. 430 (1991).  The overpayment at 
issue resulted from award action taken in June 1997, which 
retroactively reduced the veteran's improved pension 
benefits, effective December 1, 1994, based on a reduction in 
his reported unreimbursed medical expenses during that time 
period, which were not submitted until March 1997.  

In September 1994, and again in December 1994, he had 
requested prospective payment of unreimbursed medical 
expenses at the 1993 rate, for recurrent expenses consisting 
of Medicare and health insurance premiums totaling $3,171.08, 
of which $2,731.88, was attributed to private health 
insurance premiums.  Previous eligibility verification 
reports (EVR) dated in February 1992, March 1992 and January 
1993 had identified these health insurance premiums as 
consisting of $2,079, to Providence Insurance, $265.44, to 
Union National Insurance, and $387.48, to United Insurance, 
all for medical insurance for the veteran's spouse.  However, 
when the veteran submitted Medical Expense Reports, in April 
1997, for medical expenses paid during 1994, 1995, and 1996, 
the only medical insurance premiums reported were $396 per 
year to "Phy" Mutual, for the veteran, and $188.40, to 
United Insurance, for the veteran and his wife.  The 
overpayment appears to be largely, if not entirely, due to 
this reduction in health insurance premiums, to the extent 
that his wife is apparently no longer insured; if this was an 
oversight, the veteran should be afforded an opportunity to 
correct this with the submission of documentation that he 
and/or his wife continued to pay these premiums.  

Moreover, although an audit is not of record, the total 
overpayment appears to reflect overpayments of monthly 
pension benefits made until approximately June 1997.  
According to the June 1997 award letter notifying the veteran 
of the retroactive adjustment of pension benefits, his 
continuing award was based on unreimbursed medical expenses 
of $1,976, per year, beginning December 1, 1996.  However, in 
his substantive appeal dated in January 1998, he stated that 
his unreimbursed medical expenses for 1997 had totaled 
$3,278.26.  If the veteran provides an itemized statement of 
these expenses, and the increase in expenses was not offset 
by any change in income, such as Social Security for his 
wife, this could reduce the amount of the debt.  In addition, 
an audit of the veteran's account should be prepared.  

In reviewing the evidence, we also note that the financial 
status report submitted by the veteran in August 1997 
provides an inadequate statement of his financial status.  
For instance, no information at all is provided for SECTION V 
- ASSETS.  Moreover, the veteran listed pension only as his 
income; presumably, he is including the total of Social 
Security and pension, but this is not explicitly stated.  In 
his substantive appeal, the veteran mentions creditors, 
apparently medical, but no debt was reported on the financial 
status report.  Accordingly, he should be requested to submit 
a more complete financial status report.   

The Committee and the veteran are also advised that the Court 
has held that all six criteria pertaining to equity and good 
conscience enumerated in 38 C.F.R. § 3.165(a) (1998) must be 
considered, and not only, for example, fault and financial 
status.  In addition, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).Finally, the RO is advised that 
the Court has found that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development 
by the Committee:

1.  The Committee should notify the 
appellant that he may submit additional 
evidence and argument in support of his 
claim.   He should also be requested to 
submit the following specific information:

? The veteran should be informed that his 
medical expense reports submitted in 
March 1997, covering the years 1994, 
1995, and 1996, did not include the 
health insurance premiums for his wife, 
totaling $2,731.88, that had been 
reported on the previous EVRs.  If 
these premiums continued to be paid 
during those time periods, as well as 
during 1997, he should submit 
documentation of the insurance coverage 
and payments, including receipts, 
policies, and/or canceled checks.  

? Regarding the reported $3,278.26, in 
medical expenses for 1997 noted on the 
substantive appeal, the veteran should 
be asked to itemize the expenses on a 
Medical Expense Report form.  He should 
also be asked to provide his total 
household income for that year, for 
himself and his wife, including all 
Social Security benefits.  

? He should also be requested, for 
consideration of his current financial 
status, to submit an updated financial 
status report, in which all sections 
are completed in full, and the sources 
of all income and expenses are 
correctly and fully identified, 
including assets and debts.  

2.  If the veteran provides sufficient 
information, the Committee should 
recalculate the overpayment, in light of 
any additional information received as to 
income and medical expenses during the 
relevant time period.  

3.  Thereafter, but regardless of whether 
the veteran has provided any additional 
information, the Committee should order an 
audit of the appellant's pension account 
for the period during which the 
overpayment was created, which shows the 
calculation of the overpayment.  The audit 
should be placed in the claims folder, and 
the appellant should be furnished a copy 
as well.  

4.  After the development requested above 
has been completed, the Committee should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

5.  Thereafter, the Committee should 
review the veteran's claim, with 
consideration of all six listed elements 
of equity and good conscience set forth in 
38 C.F.R. § 1.965(a).  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












